Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group II, claims 4-11, without traverse, filed November 9, 2020 is acknowledged and has been entered.  Claims 1-3 and 12-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-21 are pending.  Claims 4-11 are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2017/028746 filed 04/21/2017, is April 21, 2016 which is the filing date of Provisional Application 62/325,629 from which the benefit of priority is claimed. 

Specification
4.	The disclosure is objected to because of the following informalities: 
In the Brief Description of the Drawings:
Figure 2A-2E have not been differentially described.
Figure 4A-4B have not been differentially described.
Figure 5A-5E have not been differentially described.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is vague and indefinite in reciting, “a collecting surface for collecting cells from the rare cell population” because it is unclear what is encompassed in the recitation of “cells” that are collected from the rare cell population.  Does Applicant intend, “a collecting surface for collecting the rare cell population from the solution?”
Claim 5 is vague and indefinite in reciting, “a mechanism for holding the collecting surface in a position relative to the input well” because it does not appear to 
Claim 7 is vague and indefinite in reciting, “The device … further comprising a paramagnetic particle” because it is unclear how the paramagnetic particle is configured to be part of the claimed device.  See also claim 8.
Claim 8 has improper antecedent basis problem in reciting, “The device of claim 4, wherein a paramagnetic particle is mixed magnetically within the input well.”  Perhaps Applicant intends, “The device of claim 4, wherein the paramagnetic particle is mixed magnetically within the input well.”
Claim 11 has improper antecedent basis problem in reciting, “The device of claim 4 further comprising a collecting device….”  Perhaps Applicant intends, “The device of claim 4 further comprising the collecting device….”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 4-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by XU (US 2007/0092876).


It is, therefore, proper for purposes of the anticipation rejection to interpret the "direct device", “input well”, “collecting surface”, “magnetic source”, and “collecting device” as encompassing the on-chip device sample preparation components as set forth by XU because unpatented claims are given the broadest reasonable interpretation consistent with the specification.

7.	Claims 4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shields et al. (Microfluidic cell sorting: a review of the advances in the separation of cells from debulking to rare cell isolation.  Lab on Chip. 15:1230-1249 (January 2015))- IDS.
Shields et al. teach a device for isolation of a rare cell population.  The device comprises a direct transfer device (Figure 6A) configured for isolating the rare cell population (circulating tumor cells (CTC)) having an input well (inlet) for receiving a solution containing the rare cell population; and, a collecting surface (coverslip) configured for collecting the rare cell population of the input well.  The device has a magnet (magnetic source) for isolating the rare cell population; and paramagnetic particles (PMPs) configured for binding the rare cells within the blood cell population.  The PMPs are shown to be mixed from the inlet.  The magnetic source is configured to 
With respect to the recitation of “collecting surface” recited in claims 4, 9, and 10 and “collecting device” recited in claim 10; support in the specification in such terms appears to be limited to paragraphs [0009-0011]; and Figures 4 and 5 of Applicant’s disclosure do not appear to provide what components in the drawings refer differentially to the “collecting surface” and the “collecting device.”
It is, therefore, proper for purposes of the anticipation rejection to interpret the "direct device", “input well”, “collecting surface”, “magnetic source”, and “collecting device” as encompassing the Figure 6A embodiment of Shields et al. because unpatented claims are given the broadest reasonable interpretation consistent with the specification.

8.	Claims 4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casavant et al. (The VerIFAST: an integrated method for cell isolation and extracellular staining. Lab Chip 13: 391-396 (2013)- IDS).
Casavant et al. teach a device for isolation of a rare cell population.  The device comprises direct transfer device configured for isolating the rare cell population having an input well for receiving a solution containing the rare cell population (Figure 2A); and, a collecting surface configured for collecting the rare cell population of the input well (Figure 2B).  The device further comprises a magnetic source (magnet) for isolating the rare cell population; paramagnetic particles (PMPs) configured for binding the rare cells within the rare cell population solution; and wherein the PMP is shown to be mixed 
With respect to the recitation of “collecting surface” recited in claims 4, 9, and 10 and “collecting device” recited in claim 10; support in the specification in such terms appears to be limited to paragraphs [0009-0011]; and Figures 4 and 5 of Applicant’s disclosure do not appear to provide what components in the drawings refer differentially to the “collecting surface” and the “collecting device.”
It is, therefore, proper for purposes of the anticipation rejection to interpret the "direct device", “input well”, “collecting surface”, “magnetic source”, and “collecting device” as encompassing the Figures 2A, 2B, and 2D embodiment of Casavant et al. because unpatented claims are given the broadest reasonable interpretation consistent with the specification.

9.	No claims are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        


February 26, 2021